FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSEPH P. SHELTON,                           No. 13-15707
                             Petitioner,
                                                D.C. No.
                    v.                       4:10-cv-01100-
                                                  PJH
 JOHN C. MARSHALL; ATTORNEY
 GENERAL OF THE STATE OF
 CALIFORNIA,                                     ORDER
             Respondents-Appellees.


                  Filed November 23, 2015

   Before: Sidney R. Thomas, Chief Judge and Stephen
     Reinhardt and Morgan Christen, Circuit Judges.


                           ORDER

    The unopposed petition for rehearing in this case is
granted. The final sentence of the opinion dated August 7,
2015 is amended to read as follows: “The district court is
directed to issue a writ ordering the State to retry Shelton for
the murder of Thorpe within a reasonable time or to take such
other action as may be consistent with this opinion and with
federal and state law. See Lujan v. Garcia, 734 F.3d 917,
934–95 (9th Cir. 2013).” The mandate will issue 7 days from
the date of this order.